Citation Nr: 1629237	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board videoconference hearing in July 2015 and a copy of that transcript is of record.

In a September 2015 decision, the Board, in relevant part, remanded the issues above for further development.  

This claim was processed using the Veteran's Benefits Management System (VBMS). A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of in-service combat noise exposure.  The Veteran's DD-214 shows that his military occupational specialty was light weapons infantry.  Additionally, the Veteran is in receipt of the Combat Infantry Badge. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.

In this regard, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's August 1965 enlistment report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
5 (15)
-5 (0)
LEFT
0 (15)
-5 (5)
0 (10)
-5 (5)
5 (10)

The Veteran's August 1967 separation report of medical history shows that the Veteran denied ear, nose or throat trouble, running ears, and hearing loss.  The Veteran's August 1967 separation examination shows that his ears and ear drums were normal.  Audiometric testing (ISO or ANSI units after conversion are in parentheses) were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
X
5 (10)

In the September 2015 Remand, the Board asked for an opinion on whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his military service, to include his reported in-service noise exposure.  In so opining, the examiner was asked to do the following: 

1)  Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.  In so doing, the examiner should convert the August 1965 and August 1967 audiometric findings from ANSI to ISO units prior to rendering an opinion.

2)  Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

Pursuant to the Board's September 2015 Remand, the Veteran was afforded a VA examination in December 2015.  The examiner explained that the Veteran's claims file and service military records indicate normal hearing bilaterally at induction and at separation.  The examiner also noted that "a shift in thresholds is NOT indicated."  The examiner noted that the Veteran's service treatment records were void of complaint of hearing loss and tinnitus.  The examiner also noted that the Veteran reported his hearing loss began about five years after getting out of the service.  The examiner also noted that the Veteran reported he worked as a heavy equipment operator for 34 years post military.  The examiner noted that the Veteran denied consistent use of hearing protection devices in hazardously loud environments during his time in the service and after his time in the service.  The examiner stated that it was her clinical opinion that the Veteran's hearing loss was less likely as not due to noise exposure during military service.  The examiner stated that her opinion was based on audiometric data obtained during military service, the configuration of his hearing loss, and his reported history of noise exposure during and post military service.

The examiner also concluded that the current symptom of tinnitus was not at least as likely as not associated with noise exposure during military service.  The examiner explained that the Veteran reported onset of tinnitus when he was 40 years old which was in 1984, 17 years after military service, and there was no evidence of tinnitus complaints in the Veteran's service medical records.  The examiner explained that while the IOM Noise and Military Service: Implications for Hearing Loss and Tinnitus (2005) study allows that there is a possibility of a delay in onset of tinnitus due to noise exposure, it states that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  A more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected."  The examiner further explained that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, the Veteran reported onset of tinnitus many years after leaving military service.  

The Board finds that the December 2015 opinion on whether the Veteran's hearing loss is due to service is not fully responsive to the Board's questions.  Accordingly, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In addition, the addendum should address whether the Veteran's complained of tinnitus is a symptom of his current hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Return the December 2015 audiological examination report to the examiner for an addendum opinion.  In regard to the finding that "a shift in thresholds is NOT indicated," the examiner's attention is directed to the upward shift in thresholds from induction to separation in frequencies 500, 2000, and 4000 in the right ear, and frequencies 500, 1000, and 2000 in the left ear.  

The examiner is again asked to opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his in-service combat noise exposure. In so opining, the examiner must do the following: 

1) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.  In so doing, the examiner should convert the August 1965 and August 1967 audiometric findings from ANSI to ISO units prior to rendering an opinion.

2) Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  

3) Indicate whether the Veteran's tinnitus is a symptom of his current bilateral hearing loss.

The examiner should provide a rationale for the conclusions reached.  

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




